Citation Nr: 1820222	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-33 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the disability rating for degenerative joint disease of the thoracolumbar spine (thoracolumbar spine disability) was properly reduced from 40 percent to 20 percent effective February 1, 2013.

2.  Entitlement to a rating in excess of 40 percent for service-connected degenerative joint disease of the thoracolumbar spine. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to November 1992 and from October 2003 to November 2003.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issues of entitlement to an increased rating for the thoracolumbar spine disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an October 2008 rating decision, the RO assigned an initial rating of 20 percent for the service-connected thoracolumbar spine disability, effective February 13, 2008.  In an August 2010 rating decision, the RO increased the Veteran's rating from 20 to 40 percent for the service-connected thoracolumbar spine disability effective October 21, 2009.  

2.  In an August 2013 rating decision, the RO reduced the Veteran's rating for the thoracolumbar spine disability from 40 to 20 percent, effective February 1, 2013.

3.  The Veteran's 40 percent rating had been in effect for less than five years at the time of the reduction.

4.  The preponderance of the evidence fails to establish that the RO's decision to reduce the Veteran's rating complied with the applicable regulations. 


CONCLUSION OF LAW

The reduction in the rating for the thoracolumbar spine disability from 40 percent to 20 percent effective February 1, 2013, was improper, and restoration of the 40 percent rating is warranted for the entire period on appeal.  38 U.S.C. §§ 1155, 5107, 5112 (2012); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344(c), 4.85, Diagnostic Code 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The restoration of the Veteran's 40 percent rating for the thoracolumbar spine disability constitutes a complete grant of the benefits sought on appeal with respect to that issue.  The remaining issues on appeal are being remanded for additional development.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claims is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

II.  Rating Reduction

The Veteran claims error in an August 2013 rating decision that reduced the Veteran's compensation for his service-connected the thoracolumbar spine disability from 40 percent to 20 percent, effective February 1, 2013.  

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability. Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, as set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  In this case, the 40 percent rating for the thoracolumbar spine disability had not been in effect for five years or more.  As a result, the requirements of 38 C.F.R. § 3.344(a) and (b) do not apply.  For service-connected disabilities not covered by 38 C.F.R. § 3.344(a) and (b), reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).

If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.

The Board finds that the reduction was improper and that the 40 percent rating should be restored.  

The August 2013 rating decision that reduced the Veteran's rating for the thoracolumbar spine disability was premised on a February 2013 VA examination.  The range of motion measurements reported at that VA examination were not consistent with a 40 percent rating under Diagnostic Code 5242.  Instead, the VA examiner reported range of motion measurements that were consistent with a 20 percent rating.  The VA examiner noted that the Veteran was given a TENs unit and a back brace a year prior.  He also used braces constantly and a walker constantly.  The Veteran reported that his pain was ten out of ten daily but sometimes flare-ups were worse.  

However, the February 2013 VA examiner did not indicate that the Veteran's back condition has improved.  The VA examiner noted that the Veteran has not worked since December 2006 due to his back and other disabilities.  The objective evidence reported at the February 2013 VA examination may suggest improvement, but no competent medical opinion addresses whether these results suggest an improvement in the Veteran's disability.  Neither does any competent opinion indicate that this improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust, 13 Vet. App. at 350.  The August 2013 rating decision that reduced the Veteran's rating did not conclude that there had been actual improvement in the Veteran's condition, instead concluding that continuation of the 40 percent rating was not warranted.  Yet the threshold needed to reduce the Veteran's rating is higher than simply concluding that a rating is no longer warranted.  The evidence must show actual improvement, which the RO did not find and the VA examiner did not conclude had occurred.   

Further, the Veteran has asserted repeatedly that the results of the February 2013 VA examination are inadequate.  In his October 2013 notice of disagreement (NOD), the Veteran reported that his back continues to get worse, not improve, the examiner did not make him take his back brace off, and the range of motion measurements reported were inaccurate.  In his August 2014 substantive appeal, he reported that the VA examination lasted only 15 minutes, only included requests for him to stand and bend, and did not require him to remove his back brace.  He reported that the VA examiner never touched him and that he was in constant pain.  At the January 2018 hearing, the Veteran testified that the VA examiner did not ask him to take off his back brace and that the VA examination was over quickly.  The Veteran's representative argued that the VA examination was inadequate to rate the Veteran's claim as it occurred with the Veteran's back brace still in place and an accurate range of motion measurement could not be obtained with a back brace in place.  Notably, the VA examiner reported that the Veteran wears a back brace constantly.  

A rating reduction must be supported by the preponderance of the evidence.  Brown, 5 Vet. App. at 421.  Here, the RO made no finding that the Veteran's condition had improved or that any improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Neither did the VA examiner describe the change in the Veteran's functioning as an improvement.  Finally, the Veteran and his representative raised serious questions as to the accuracy and adequacy of the February 2013 VA examination results.  Based on this record, the Board cannot conclude that a rating reduction is supported by the preponderance of the evidence.  


(CONTINUED ON NEXT PAGE)
ORDER

Restoration of the 40 percent rating for service-connected degenerative joint disease of the thoracolumbar spine is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran claims entitlement to an increased rating for the thoracolumbar spine disability and entitlement to TDIU.  The Veteran testified at the January 2018 hearing that the February 2013 VA examination was not an accurate evaluation of the current nature and severity of the Veteran's thoracolumbar spine disability.  The Veteran has repeatedly asserted throughout the course of his appeal that this VA examination was inaccurate.  The Board has no reason to doubt the credibility of the Veteran's assertions.  Therefore, another VA examination is warranted to evaluate the current nature and severity the Veteran's thoracolumbar spine disability.  Further, the Veteran's claim for an increased rating for the thoracolumbar spine disability could impact his combined disability rating.  As such, the Veteran's TDIU claim is intertwined with the increased rating claim and adjudication at this point is inappropriate.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (2011)

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above development, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the current nature and severity of the Veteran's service-connected thoracolumbar spine disability.  The VA examiner should review the claims folder and note such review.  All indicated tests should be conducted.  

A thorough orthopedic examination of the thoracolumbar spine should be conducted, describing all associated symptomatology.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain in the thoracolumbar spine.  The VA examiner should further test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing, he or she should clearly explain why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

3.  After the above development has been completed, readjudicate the Veteran's claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


